VERITAS SOLUTIONS, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page CONDENSED CONSOLIDATED BALANCE SHEET 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 VERITAS SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEET UNAUDITED June 30, 2007 Restated (see Note 12) ASSETS Current assets Cash and cash equivalents $1,139,050 Accounts receivable, net 177,127 Inventory 160,253 Other current assets 320,312 Total current assets 1,796,742 Property, equipment and software, net 4,424,153 Goodwill, net 567,852 Total assets $6,788,747 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $318,958 Payable to related party 242,000 Other current liabilities 124,145 Total current liabilities 685,103 Long-term liabilities Notes payable, long term portion 90,104 Shares subject to mandatory redemption - Series A Convertible preferred stock, no par value, 1 share authorized, 1 share 949,909 issued and outstanding Shares subject to mandatory redemption - Series B Convertible preferred stock, no par value, 75,000,000 shares authorized, 140,000 shares issued and outstanding 140,000 Total liabilities 1,865,116 Stockholders' equity (common stock shares issued and outstanding restated to reflect reverse stock split) Common stock and additional paid-in capital, no par value, 250,000,000 shares authorized, 26,311,512 issued and issuable 24,511,251 Accumulated deficit (19,587,620) Total stockholders' equity 4,923,631 Total liabilities and stockholders' equity $6,788,747 See Notes to Condensed Consolidated Financial Statements 1 VERITAS SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED For the Nine Month Periods Ended June 30, 2007 and2006 2007 2006 Restated (see Note 12) Restated (see Note 12) Revenues $515,414 $99,360 Cost of revenues 415,568 144,491 Gross profit 99,846 (45,131) Operating expense Sales and marketing 1,465,163 860,640 General and administrative expenses 3,022,511 851,286 Total operating expenses 4,487,674 1,711,926 Loss from operations (4,387,828) (1,757,057) Other income (expense) Interest income 5,157 0 Interest expense (636,659) (42,019) Total other income (expense) (631,502) (42,019) Net loss $( 5,019,330) $(1,799,076) Basic and diluted loss per common share $(0.23) $(0.08) Basic and diluted weighted average common shares outstanding 22,047,893 23,739,242 See Notes to Condensed Consolidated Financial Statements 2 VERITAS SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED For the Nine Months Ended June 30, 2007 and2006 2007 2006 Cash flows from operating activities: Net loss $ (5,019,330) $ (1,799,076) Adjustments to reconcile net loss to net cash used by operating activities: Non-cash general and administrative expense: Share-based payments 156,563 1,463,692 Non-cash expense resulting from strike price change of warrants previously issued for consulting and capital formation services 51,866 Non-cash interest expense for warrants issued to bridge lenders 582,132 Depreciation and amortization 919,136 181,426 Changes in operating assets and liabilities: Accounts receivable (122,653) 33,320 Inventory (21,724) (1,553) Prepaid expenses and other current assets (14,003) (3,799) Accounts payable (439,521) (16,879) Other 17,565 (447,394) Net cash used by operating activities (3,889,969) (590,263) Cash flows from investment activities: Advances to Andronics Ltd. in 2007 and SARS in 2006 (281,979) (210,060) Purchase of property, equipment, and software (358,303) (64,146) Net cash used by investment activities (640,282) (274,206) Cash flows from financing activities: Net borrowings on notes payable 128,984 31,907 Proceeds from sale of common stock and issuance of warrants 5,424,737 826,122 Net change in common stock subscription receivable 50,000 3,500 Net cash provided by financing activities 5,603,721 861,529 Net increase (decrease) in cash and cash equivalents 1,073,470 (2,940) Cash, beginning of period 65,580 23,654 Cash, end of period $1,139,050 #### $20,714 Supplemental cash flow information Cash paid for Income taxes $- $- Cash paid for interest expense $35,251 $44,771 See Notes to Condensed Consolidated Financial Statements 3 VERITAS SOLUTIONS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 Note 1. Description of Business Veritas Solutions, Inc. (the “Company”), headquartered in Seattle, Washington U.S.A., provides global tracking services of high-value, mobile assets, including vessels, cargo containers, trucks, and aircraft, and the monitoring of high-value fixed assets, including fuel tanks, bridges, and pipelines. These consolidated financial statements include the Company and its wholly-owned subsidiaries, ESL Wireless, Inc., (“ESL”) and Secure Asset Reporting Services, Inc. (“SARS”). The Company and its subsidiaries changed their fiscal years to September 30 in 2006. Note 2. Going Concern The Company’s financial statements are prepared consistent with accounting principles generally accepted in the United States applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, as shown in the financial statements, the Company has sustained substantial losses and has relied primarily on sales of securities and proceeds from borrowings for operating capital. During January and February 2007, the Company obtained bridge loans in the amount of $725,000 to fund its operations until it closed on funding from its private placement memorandum. As of June 30, 2007 the Company has sold $4.8 million of the $13.5 million planned sale of its Common Stock and the bridge loans were repaid out of the proceeds, including accrued interest. There is no assurance, however, that the planned sale will be fully sold prior to the expiration of the Offering on or before December 15, 2007. The Company anticipates that its existing capital resources, including amounts available from the anticipated sale of Common Stock, will enable it to continue operations through September 30, 2008, assuming the Company meets its sales projections for such period. If the Company materially fails to meet such sales projections or does not raise additional capital, then the Company may be forced to severely curtail or cease operations. Consequently, the Company is actively working with investment banks and institutional investors to obtain additional capital through various financing options; however, the Company does not have any additional financing agreements. There can be no assurance that additional financing will be available on favorable terms or at all. If the Company raises additional capital through the sale of equity or convertible debt securities, the issuance of such securities may result in dilution to existing stockholders. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company have to curtail operations or be unable to continue in existence. Note 3. Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements include the accounts of the Company and its majority-owned subsidiaries. All material intercompany balances and transactions have been eliminated. The interim financial statements reflect all adjustments, consisting only of normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the results for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for the full fiscal year. The Condensed Consolidated Balance Sheet as of June 30, 2007, has been derived from the unaudited financial statements at that date.However, it does not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. The accompanying financial statements should be read in conjunction with the audited Consolidated Financial Statements for the fiscal year ended September 30, 2006. Note 4. Summary of Significant Accounting Policies The significant accounting policies used in the preparation of our audited Consolidated Financial Statements are disclosed in the report for the fiscal year ended September 30, 2006. Updated disclosures regarding such policies are set forth below. Concentration of Credit Risk.
